Title: From John Adams to Boston Patriot, 6 May 1811
From: Adams, John
To: Boston Patriot





Quincy, May 6, 1811.

    
 Instructions to the Hon. John Adams, for the treaty of peace, dated 14th August, 1779.
    Sir—You will herewith receive a commission, giving you full power to negotiate a treaty of peace with Great Britain, in doing which you will conform to the following information and instructions—
    1st. The United States are sincerely desirous of peace, and wish by every means consistent with their dignity and safety, to spare the further effusion of human blood. They have therefore by your commission and these instructions, labored to remove the obstacles to that event, before the enemy have evidenced their disposition for it. But as the great object of the present defensive war, on the part of the allies, is to establish the Independence of the United States, and as any treaty whereby this end cannot be obtained, must be only ostensible and illusory, you are therefore to make it a preliminary article to any negociation, that Great Britain shall agree to treat with the United States as sovereign, free and independent.
        
    
    2dly. You shall take especial care also, that the independence of the said States be effectually assured and confirmed by the treaty or treaties of peace, according to the form and effect of the treaty of alliance with his most christian majesty; and you shall not agree to such treaty or treaties unless the same be thereby so assured and confirmed.
    
    3dly. The boundaries of these states are as follows, viz. These states are bounded north by a line to be drawn from the northwest angle of Nova Scotia, along the highlands, which divide those rivers, which empty themselves into the river St. Lawrence, from those which fall into the Atlantic ocean, to the northwesternmost head of Connecticut river; thence down along the middle of that river, to the forty fifth degree of north latitude, thence due west in the latitude of forty five degrees north from the equator, to the northwesternmost side of the river St. Lawrence or Cadaraqui, thence straight to the south end of Lake Nipising, and thence straight to the source of the river Mississippi, of west by a line to be drawn along the middle of the river Mississippi from its source to where the said line shall intersect the thirty-first degree of north latitude. South, by a line to be drawn due east from the termination of the line last mentioned in the latitude of thirty-one degrees north from the equator, to the middle of the river Appalachicola, or Catahouchi, thence along the middle thereof, to its junction with the Flint river, thence straight to the head of St. Mary’s river, and thence down along the middle of St. Mary’s river to the Atlantic ocean: and east by a line to be drawn along the middle of St. John’s river from its source to its mouth in the bay of Fundy, comprehending all islands within twenty leagues of any part of the shores of the United States, and lying between lines to be drawn due east from the points where the aforesaid boundaries between Nova Scotia on the one part and East Florida on the other part, shall respectively touch the bay of Fundy and Atlantic ocean. You are therefore strongly to contend that the whole of the said countries and islands lying within the boundaries aforesaid, and every citadel, fort, post, place, harbour and road to them belonging, be absolutely evacuated by the land and sea forces of his Britannic majesty, and yielded to the powers of the states to which they respectively belong, in such situation as they may be, at the termination of the war. But, notwithstanding the clear right of these states, and the importance of the object, yet they are so much influenced by the dictates of religion and humanity, and so desirous of complying with the earnest requests of their allies that, if the line to be drawn from the mouth of the lake Nipissing to the head of the Mississippi, cannot be obtained without continuing the war for that purpose you are hereby empowered to agree to some other line between that point and the river Mississippi; provided the same shall in no part thereof be to the southward of latitude forty-five degrees north; and in like manner, if the eastern boundary above described cannot be obtained, you are hereby impowered to agree, that the same shall be afterwards adjusted by commissioners to be duly appointed for that purpose, according to such like as shall be by them settled and agreed on, as the boundary between that part of the State of Massachusetts bay formerly called the Province of Maine, and the colony of Nova Scotia, agreeably to their respective rights; and you may also consent that the enemy shall destroy such fortifications as they may have erected.
    
    4thly. Although it is of the utmost importance to the peace and commerce of the United States that Canada and Nova Scotia should be ceded; and more particularly, that their equal common right to the fisheries should be guarantied to them, yet a desire of terminating the war hath induced us not to make the acquisition of these objects an ultimatum on the present occasion.
    
    5thly. You are empowered to agree to a cessation of hostilities during the negotiation, provided our ally shall consent to the same, and provided it shall be stipulated that all the forces of the enemy shall be immediately withdrawn from the United States.
    
    6thly. In all other matters not above mentioned you are to govern yourself by the alliance between his most christian majesty and these states; by the advice of our allies; by your knowledge of our interests, and by your own discretion, in which we repose the fullest confidence.
    
    Copy of instructions to the Hon. John Adams, Esq. minister plenipotentiary of the United States of America to negotiate a treaty of peace.
Signed, Cha: Thomson, Sec’y.
Instructions to the Hon. John Adams for the treaty of commerce.
    Sir—You will herewith receive a commission, giving you full power to negotiate a treaty of commerce with Great Britain, in doing which, you will consider yourself bound by the following information and instructions—
    1st. You will govern yourself principally by the treaty of commerce with his most christian majesty: and as on the one hand you shall grant no privilege to Great Britain, not granted by that treaty to France, so, on the other you shall not consent to any peculiar restrictions or limitations whatever in favor of Great Britain.
    
    2dly. In order that you may be the better able to act with propriety on this occasion, it is necessary for you to know, that we have determined, 1. That the common right of fishing shall in no case be given up. 2. That it is essential to the welfare of all these United States, that the inhabitants thereof, at the expiration of the war, should continue to enjoy the free and undisturbed exercise of their common right to fish on the banks of Newfoundland and the other fishing banks and seas of North America, preserving inviolate the treaties between France and the said States. 3. That application shall be made to his most christian majesty, to agree to some article or articles for the better securing to these states a share in the said fisheries. 4. That if after a treaty of peace with Great Britain, she shall molest the citizens or inhabitants of any of the United States, in taking fish on the banks and places, hereinafter described, such molestation being in our opinion direct violation, and breach of the peace, shall be a common cause of the said states, and the force of the union be exerted to obtain redress for the parties injured. And
    5th. That our faith be pledged to the several states, that without their unanimous consent, no treaty of commerce shall be entered into, nor any trade or commerce whatever carried on with Great Britain, without the explicit stipulation herein after mentioned. You are therefore not to consent to any treaty of commerce with Great Britain, without an explicit stipulation on her part, not to molest or disturb the inhabitants of the United States of America in taking fish on the banks of Newfoundland and other fisheries in the American seas, any where excepting within the distance of three leagues of the shores of the territories remaining to Great Britain at the close of the war. If a nearer distance cannot be obtained by negotiation; and in the negotiation you are to exert your most strenuous endeavors to obtain a nearer distance, in the gulph of St. Lawrence, and particularly along the shores of Nova Scotia, as to which latter we are desirous that even the shore, may be occasionally used for the purpose of carrying on the fisheries by the inhabitants of these states.
    3. In all other matters you are to govern yourself by your own discretion, as shall be most for the interest of these States, taking care that the said treaty be founded on principles of equality and reciprocity, so as to conduce to the mutual advantage of both nations, but not to the exclusion of others.
    
    Copy of instructions to the Hon. John Adams, Esq, minister plenipotentiary of the United States of America to negotiate a treaty of commerce with Great Britain.
    Signed, Cha: Thomson, Sec’y.
    Instructions to the honorable John Adams, Benjamin Franklin, John Jay, Henry Laurens, and Thomas Jefferson, ministers plenipotentiary in behalf of the United States of America, to negociate a treaty of peace.
    Gentlemen—You are hereby authorized and instructed to concur in behalf of these United States, with his most christian majesty in accepting the mediation proposed by the empress of Russia and the emperor of Germany.
    You are to accede to no treaty of peace which shall not be such as may first effectually secure the independence and sovereignty of the thirteen United States according to the form and effect of the treaties subsisting between the said United States & his most christian majesty; and secondly, in which the said treaties shall not be left, in their full force and validity.
    As to disputed boundaries, and other particulars, we refer you to the instructions given to Mr. John Adams, dated 14th August 1779, and 18th October, 1780, from which you will easily perceive the desires and expectations of congress. But we think it unsafe, at this distance, to tye you up by absolute and peremptory directions, upon any other subject than the two essential articles abovementioned. You are therefore at liberty to secure the interest of the United States, in such manner as circumstances may direct, and as the state of the belligerent, and the disposition of the mediating powers may require. For this purpose, you are to make the most candid and confidential communications, upon all subjects, to the ministers of our generous ally, the King of France: to undertake nothing in the negotiations for peace or truce, without their knowledge and concurrence; and ultimately, to govern yourselves, by their advice and opinion; endeavoring in your whole conduct to make them sensible how much we rely upon his majesty’s influence for effectuating every thing that may be necessary to the peace,  security, and future prosperity of the United States of America.
    If a difficulty should arise, in the course of the negotiations for peace, from the backwardness of Great Britain to acknowledge our independence, you are at liberty to agree to a truce, or to make such other concessions as may not affect the substance of what we contend for; and provided that Great Britain be not left in possession of any part of the United States.
    Signed, Sam’l. Huntington, Pres.
    Attest, Cha Thomson, Sec’y.
    Whoever shall read the foregoing instructions, to Adams, to Franklin, and to the ministers for peace, with attention, will perceive that they must have been the results of long debates and sharp contentions between two different parties in congress. The one party consisted of the delegates from New-England, unanimously supported by several of the notable and distinguished members from some of the southern states. The other party consisted of the delegates from the southern states, generally, supported by some respectable characters from the middle states.
    Mr. Gerard, and after him, the chevalier de la Luzerne and the secretary of his legation, Mr. Marbois, resided at Philadelphia, and had daily intercourse with members of congress during all the time that these instructions were debating in that assembly. Mr. Marbois was one of the most industrious, active, ingenious and able of the Comte de Vergennes’ agents. He was, as he told me, in 1779, on a voyage from L’Orient to Boston, secretary of legation, had a commission from the king, had a right to correspond directly with the minister at Versailles, and was as  of the Chevalier de la Luzerne as the Chevalier was of him. Mr. Marbois had been secretary of legation at the peace of Teuchen, which terminated in favor of the king of Prussia, and against the house of Austria, greatly to the mortification of Marie Theresia. The activity and zeal of Mr. Marbois in this negotiation had given offence to the empress to such a degree that she wrote a letter to her daughter, the queen of France, complaining of his conduct and demanding his dismission from service.—The queen accordingly demanded it of the Compte de Vergennes. But upon examination it was found that the particular fact upon which the empress’ complaint was founded was not well supported, and the Comte instead of dismissing him, sent him to America. The Comte’s friendship to him, on this dangerous occasion, no doubt secured his attachment, and increased the mutual confidence between them.
    
    Mr. Jay, if I mistake not, was president of congress during all these dissentions and was a witness and a moderator in all these debates—We knew therefore not only the state of parties in congress, and how equally divided they were, but all the public propositions of the French legation, and probably many of their private maneuvers. As he was president he could not mingle in any debate, and his sentiments could not be known: but it is certain, that the parties considered him, as leaning in his inclination in favor of the southern party, and both parties were surprised, when they afterwards found that he joined, as they expressed themselves, with Mr. Adams, against Dr. Franklin, and the Comte de Vergennes.

John Adams.




